Case 21-30085-sgj11 Doc 5-2 Filed 01/18/21    Entered 01/18/21 23:15:37   Page 1 of 3




                                       EXHIBIT B

    DEBTORS’ EMERGENCY MOTION FOR AUTHORITY TO CONTINUE USE OF
      EXISTING CASH MANAGEMENT SYSTEM, MAINTAIN EXISTING BANK
        ACCOUNTS, AND CONTINUE USE OF EXISTING BUSINESS FORMS


                                   Account                                  UST
#   Holder   Bank                  Number      Account Name                 Region


1   NRA      Atlantic Union Bank   xxxx6398    AU General Fund              4


2   NRA      Atlantic Union Bank   xxxx4944    AU Disbursement Account      4


3   NRA      Atlantic Union Bank   xxxx5347    AU Store Account             4


4   NRA      Atlantic Union Bank   xxxx4340    AU Payroll Account           4


5   NRA      Atlantic Union Bank   xxxx7142    AU Membership Account        4


6   NRA      Atlantic Union Bank   xxxx2016    AU Loan Sweep                4


7   NRA      Atlantic Union Bank   xxxx6005    AU Loan Sweep                4


8   NRA      Atlantic Union Bank   xxxx9940    AU OFAC Blocked Funds        4


9   NRA      Wells Fargo           xxxx0899    WF General Account           6


10 NRA       Commerce Bank         xxxx8907    Commerce Bank                n/a

             Huntington National
11 NRA       Bank                  xxxx973     Huntington                   9


12 NRA       InBank                xxxx4297    InBank                       n/a


13 NRA       PNC Bank              xxxx9511    PNC                          6

Exhibit B                                                                         Page 1
Case 21-30085-sgj11 Doc 5-2 Filed 01/18/21    Entered 01/18/21 23:15:37           Page 2 of 3




            Chain Bridge Bank
14 NRA      N.A.                  xxxxx5001    Chain Bridge                         n/a


15 ILA      Wells Fargo           xxxx0666     ILA Operating Account                6


16 ILA      Wells Fargo           xxxx0695     ILA‐Endowment Account                6


17 ILA      Wells Fargo           xxxx0267     Endowment School Account             6


18 ILA      Wells Fargo           xxxx0682     ILA‐AP Disbursement Account          6


19 ILA      Wells Fargo           xxxx0679     ILA ‐Online Fundraising Account      6

                                               ILA Electioneering
20 ILA      Wells Fargo           xxxx7357     Communications                       6


21 ILA      Wells Fargo           xxxx0578     ILA Lockbox                          6


22 ILA      Wells Fargo           xxxxx6943    Non‐Election Activity Account        6


23 ILA      Wells Fargo           xxxx1363     ILA Collateral Account               6


24 ILA      Atlantic Union Bank   xxxx5244     ILA Operating Account                4


25 ILA      Atlantic Union Bank   xxxx5341     ILA Disbursement Account             4


26 ILA      Atlantic Union Bank   xxxx5449     ILA Online Fundraising Account       4

                                               ILA Merkle Lockbox Deposit
27 ILA      Atlantic Union Bank   xxxx5643     Account                              4

                                               ILA Montana Ballot Initiative
28 ILA      Atlantic Union Bank   xxxx5740     Account                              4

                                               ILA Washington Ballot Initiative
29 ILA      Atlantic Union Bank   xxxx6046     Account                              4

Exhibit B                                                                                 Page 2
Case 21-30085-sgj11 Doc 5-2 Filed 01/18/21   Entered 01/18/21 23:15:37       Page 3 of 3




                                              ILA Nevada Ballot Initiative
30 ILA      Atlantic Union Bank   xxxx6143    Account                          4

                                              2nd Amendment Endowment
31 ILA      Atlantic Union Bank   xxxx6406    Account                          4

   Sea
32 Girt     BancorpSouth          xxxx0905    General Account                  n/a




Exhibit B                                                                            Page 3
90305v.1
